Citation Nr: 0512825	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  04-01 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that service connection for the cause 
of the veteran's death is warranted because it was the result 
of impairment which was attributable to his period of 
military service.  

The veteran's service records reflect service in the Republic 
of Vietnam.  Type II diabetes mellitus/adult-onset diabetes 
is a disease specified as presumptive to herbicide-exposed 
veterans.  A veteran who served on active duty in the 
Republic of Vietnam during the Vietnam era is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange), unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2004).

VA treatment records dated in 2001 document the diagnosis and 
treatment for diabetes.  The type is not specified.

It is argued on behalf of the appellant that there is a 
causal relationship between diabetes mellitus and the 
development and or aggravation of either hypertension or 
arteriosclerosis.  It is further argued that the causal 
relationship between the cause of the veteran's death, 
cardiac arrest due to arrhythmia due to massive myocardial 
infarction with contributory cause from obesity, and his 
diabetes has not been considered.  

In this regard, it is unclear whether the veteran's diabetes 
was the type which is specified as presumptive to herbicide-
exposed veterans.  Moreover, the question of whether the 
veteran's diabetes contributed to his immediate or underlying 
causes of death is a medical determination which must be made 
from the record, without resort to independent medical 
judgment by VA.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, the Board finds that a VA medical review of the 
veteran's claims file and an opinion with respect to the type 
of the veteran's diabetes and the relationship, if any, of 
such diabetes and his cause or causes of death is necessary 
under 38 U.S.C.A. § 5103A(d).

Additionally, it is suggested by the appellant's accredited 
representative that complete copies of the veteran's 
treatment records with respect to his diabetes have not been 
obtained and, thus, are not available for review.  These 
records must be obtained and considered in connection with 
this appeal.

VA's duties under the VCAA include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Upon consideration of 
the veteran's service records, VA treatment reports, and his 
Certificate of Death, the Board believes that a medical 
opinion is necessary regarding the relationship, if any, 
between the veteran's diabetes and the cause of his death.



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
appellant provide the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who treated the veteran for diabetes 
prior to his death.  After obtaining any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  Thereafter, the RO should forward the 
claims folder to an appropriate VA 
medical specialist, preferably an 
endocrinologist, for the purpose of 
obtaining an opinion regarding the cause 
of the veteran's death.  The physician 
should provide an opinion as to whether 
the veteran had diabetes mellitus and, if 
so, what type (Type I or II)?  The 
examiner should also provide an opinion 
as to whether it is at least as likely as 
not that the veteran's diabetes 
contributed to the cause of his death.  
In rendering this medical opinion, the 
examiner should specifically reference 
the evidence of record and provide a 
complete rationale for any opinion 
expressed.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




